[gsusaoncj2yf000001.jpg] Exhibit 10.1

Deferral Agreement

Deferral Agreement Effective Date:

 

April 2

, 20

20

 

Loan Agreement Date (use restated date if applicable):

 

April 26

, 20

19

 

Borrower:

 

SUNESIS PHARMACEUTICALS, INC.

 

 

☐If this box is checked, additional Borrowers ("Additional Borrowers") are
listed in the Annex attached hereto (Borrower and such Additional Borrowers,
collectively, "Borrower").

Loan Agreement:

That certain Loan and Security Agreement, dated as of the Loan Agreement Date,
between Borrower, Additional Borrowers, if any, and Silicon Valley Bank
(“Bank”), as amended, restated or otherwise modified and in effect from time to
time.

Guarantor(s) or Pledgor(s):

 

☐If this box is checked, the obligations of Borrower are guaranteed or secured
by a pledge of assets and the Consent and Ratification attached hereto shall
apply and must be completed for each Guarantor and/or Pledgor.

 

Reference is made to the Loan Agreement and the other terms defined
herein.  Borrower and Bank hereby agree to the Terms and Conditions attached
hereto and any applicable Annex and/or Consent and Ratification attached hereto,
each of which is incorporated herein by reference (collectively, the "Deferral
Agreement").

 

BANK:

 

BORROWER:

 

SILICON VALLEY BANK

 

SUNESIS PHARMACEUTICALS, INC.

 

 

By:

/s/ Shawn Parry

 

By:

/s/ William Quinn

 

Shawn Parry

 

William Quinn

 

Name

 

Name

 

Managing Director

 

CFO & SVP Corporate Development

 

Title

 

Title

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

 



SVB Confidential

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).



 

Rev. March 30, 2020

Deferral Agreement

Page 1 of 7

 

--------------------------------------------------------------------------------

[gsusaoncj2yf000001.jpg]

Deferral Agreement Terms and Conditions

1.

Definitions.  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan Agreement.  

2.

Interest Payments.  Borrower shall at all times continue to make regularly
scheduled monthly payments of accrued interest on each applicable payment date
under the Loan Agreement.

3.

Extension of Principal Payment Dates.  

 

a.

The payment dates for all monthly payments of principal in respect of any term
loans (but not any other facilities) which are due following the Deferral
Agreement Effective Date shall each be extended by six (6) months.  

 

b.

To the extent that the Loan Agreement permits Borrower to extend the period
during which Borrower is only required to make payments of accrued interest (and
no principal payments) (the “Interest Only Period”) upon achieving one or more
milestones or other thresholds, which milestones or thresholds have not yet been
achieved as of the Deferral Agreement Effective Date, by execution of the
Deferral Agreement, Borrower agrees that (a) the six (6) month extension of the
Interest Only Period provided for by this Deferral Agreement shall supersede and
replace any and all extensions of the Interest Only Period set forth in the Loan
Agreement, and (b) any and all extensions of the Interest Only Period set forth
in the Loan Agreement as of the Deferral Agreement Effective Date are hereby
void, and shall be of no further force and effect. Nothing herein shall be
construed as a modification or amendment of the existing terms and conditions in
the Loan Agreement that provide for Bank to increase availability or to make
additional advances or extensions of credit to Borrower, including if such
increase or additional advances or extensions of credit require Borrower to
achieve the same milestone or threshold that would have previously extended the
Interest Only Period prior to Borrower entering into this Deferral Agreement.

 

c.

The amount of each monthly payment of principal following the extension shall be
the same as the amount of the scheduled monthly payment of principal prior to
the Deferral Agreement Effective Date.

 

d.

All deferred principal payments shall continue to be secured by all Collateral
granted or pledged to Bank under the Loan Documents.  

4.

Extension of Maturity Date.  The maturity date(s) for all term loans (but not
any other facilities) under the Loan Agreement that occur after the Deferral
Agreement Effective Date shall be extended by six (6) months, and the
corresponding definitions of such maturity dates in the Loan Agreement shall be
deemed to be amended accordingly.

5.

Representations and Warranties.  Borrower hereby represents and warrants that
(a) Borrower has the power and authority to execute and deliver to Bank the
Deferral Agreement, (b) the execution and delivery to Bank by Borrower of the
Deferral Agreement and the performance of Borrower's obligations under the Loan
Agreement, as amended by the Deferral Agreement, do not require any order,
consent, approval, license, authorization or validation of, or filing, recording
or registration with, or exemption by any governmental or public body or
authority, or subdivision thereof, binding on Borrower, except as already has
been obtained or made and (c) the Deferral Agreement has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization or similar laws
and equitable principals relating to or affecting creditors rights.

6.

Ratification.  Borrower hereby ratifies, confirms, and reaffirms all terms and
conditions of all Loan Documents and all security or other collateral granted to
Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations and all deferred principal payments.

7.

Release.  For good and valuable consideration, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts,



SVB Confidential

 

 



2

Deferral Agreement Updated 6-2016

--------------------------------------------------------------------------------

Exhibit 10.1

Terms and Conditions [gsusaoncj2yf000001.jpg]

Deferral Agreement

circumstances, issues, controversies or claims existing or arising from the
beginning of time through and including the date of execution hereof
(collectively "Released Claims").  Without limiting the foregoing, the Released
Claims shall include any and all liabilities or claims arising out of or in any
manner whatsoever connected with or related to the Loan Documents, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing or
enforcement of any of the foregoing.  Borrower expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides that:

"A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party."

By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever.  Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party's rights or asserted
rights.  This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this
release.  Borrower acknowledges that the release contained herein constitutes a
material inducement to Bank to enter into the Deferral Agreement, and that Bank
would not have done so but for Bank's expectation that such release is

valid and enforceable in all events.  Borrower hereby represents and warrants to
Bank, and Bank is relying thereon, that (a), except as expressly stated herein,
neither Bank nor any agent, employee or representative of Bank has made any
statement or representation to Borrower regarding any fact relied upon by
Borrower in entering into the Deferral Agreement, (b) Borrower has made such
investigation of the facts pertaining hereto and all of the matters appertaining
thereto, as it deems necessary; (c) the terms hereof are contractual and not a
mere recital; (d) the Deferral Agreement has been carefully read by Borrower,
the contents hereof are known and understood by Borrower, and the Deferral
Agreement is signed freely, and without duress, by Borrower and (e) Borrower
represents and warrants that it is the sole and lawful owner of all right, title
and interest in and to every claim and every other matter which it releases
herein, and that it has not heretofore assigned or transferred, or purported to
assign or transfer, to any person, firm or entity any claims or other matters
herein released.  Borrower shall indemnify Bank, defend and hold it harmless
from and against all claims based upon or arising in connection with prior
assignments or purported assignments or transfers of any claims or matters
released herein.

8.

Full Force and Effect; Limitations of Deferral Agreement.  Other than as
expressly provided in the Deferral Agreement, the terms of the Loan Agreement
remain in full force and effect.  Bank's agreement to defer principal payments
pursuant to the Deferral Agreement in no way shall constitute a waiver of or
forbearance from any existing defaults under any of the Loan Documents, nor
shall it obligate Bank to defer any future payments or waive or forbear from any
future defaults under any of the Loan Documents.  Nothing in the Deferral
Agreement shall constitute a satisfaction of the Obligations.  It is the
intention of Bank and Borrower to retain as liable parties all makers of Loan
Documents, unless the party is expressly released by Bank in writing.  No maker
will be released by virtue of the Deferral Agreement.

9.

Miscellaneous.

 

a.

The Deferral Agreement may be executed and delivered in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

SVB Confidential

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).



 

Rev. March 30, 2020

Deferral Agreement

Page 3 of 7

 

--------------------------------------------------------------------------------

Exhibit 10.1

Terms and Conditions [gsusaoncj2yf000001.jpg]

Deferral Agreement

 

b.

The words “execution,” “signed,” “signature” and words of like import in any
Loan Document, including the Deferral Agreement, shall be deemed to include
electronic signatures, including any Electronic Signature as defined in the
Electronic Transactions Law (2003 Revision) of the Cayman Islands (the “Cayman
Islands Electronic Signature Law”), or the keeping of records in electronic
form, including any Electronic Record, as defined in Cayman Islands Electronic
Signature Law, each of which shall be of the same legal effect, validity and
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including, without limitation, any state law based on the
Uniform Electronic Transactions Act or the Cayman Islands Electronic Signature
Law; provided, however that sections 8 and 19(3)

 

of the Cayman Islands Electronic Signature Law shall not apply to this Deferral
Agreement or the execution or delivery thereof.  

 

c.

The Deferral Agreement shall be effective as of the Deferral Agreement Effective
Date.

 

d.

The Deferral Agreement is a Loan Document and will be construed, interpreted,
and applied in accordance with the laws of the jurisdiction whose laws govern
the Loan Agreement (excluding its body of law controlling conflicts of
law).  Each party to the Deferral Agreement submits to the jurisdiction of the
same state and federal courts to which it submitted under the Loan Agreement.

 

e.

In the event of any action or proceeding to enforce the Deferral Agreement, Bank
shall be entitled to recover from Borrower its attorneys' fees and expenses,
disbursements and court costs.

 

 

[End of Terms and Conditions – Annex and Consent and Ratification Follow]


SVB Confidential

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).



 

Rev. March 30, 2020

Deferral Agreement

Page 4 of 7

 

--------------------------------------------------------------------------------

[gsusaoncj2yf000001.jpg]

Deferral Agreement Terms and Conditions

Additional Borrowers

Deferral Agreement Effective Date:

April 2

, 20

20

 

Borrower:

SUNESIS PHARMACEUTICALS, INC.

 

 

This Annex forms a part of the Deferral Agreement dated as of the date indicated
above between Silicon Valley Bank and Borrower, as defined above.  Capitalized
terms used but not defined in this Annex shall have the meanings ascribed to
them in the Deferral Agreement.

 

Each of the undersigned (collectively, the "Additional Borrowers") is a party to
the Loan Agreement and hereby agrees to the terms and conditions set forth in
the Deferral Agreement.  Upon its execution hereof, each Additional Borrower
shall be deemed to be a party to the Deferral Agreement.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

 





SVB Confidential

 

 



5

Deferral Agreement Updated 6-2016

--------------------------------------------------------------------------------

Exhibit 10.1

Consent and Ratification[gsusaoncj2yf000001.jpg]

Deferral Agreement

This Consent and Ratification should be signed only to the extent that the
Deferral Agreement to which it is attached indicates that it is
applicable.  Otherwise, this Consent and Ratification is not applicable and void
and the following signature blocks should be left blank.

Each of the undersigned, in its capacity as a guarantor or pledgor of the
Obligations under the Loan Agreement and the other Loan Documents, acknowledges
receipt of the Deferral Agreement.  Each of the undersigned further: (i)
consents to the Deferral Agreement and the transactions and agreements
contemplated thereby; (ii) reaffirms and acknowledges its continuing obligations
under the guaranty, pledge agreement or other Loan Document(s) to which it is a
party, and that such obligations remain in full force and effect; and
(iii) acknowledges that Bank may, but shall be under no obligation to, obtain
from the undersigned from time to time further acknowledgment of its continuing
obligation under such agreement(s) or with respect to any extension of the time
for payment of the Obligations or of any amendment of the terms thereof, waiver
of any default, or forbearance in the exercise of any remedy afforded Bank by
the terms of such Obligations or by law.

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

 

By:

 

 

By:

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

Title

 

Title

 

SVB Confidential

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).



 

Rev. March 30, 2020

Deferral Agreement

Page 6 of 7

 

--------------------------------------------------------------------------------

Exhibit 10.1

Consent and Ratification[gsusaoncj2yf000001.jpg]

Deferral Agreement

 

SVB Confidential

 

© 2020 SVB Financial Group. All rights reserved. SVB, SVB FINANCIAL GROUP,
SILICON VALLEY BANK, MAKE NEXT HAPPEN NOW and the chevron device are trademarks
of SVB Financial Group, used under license. Silicon Valley Bank is a member of
the FDIC and the Federal Reserve System. Silicon Valley Bank is the California
bank subsidiary of SVB Financial Group (Nasdaq: SIVB).



 

Rev. March 30, 2020

Deferral Agreement

Page 7 of 7

 